Citation Nr: 0532964	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected lumbosacral strain.  

2.  Entitlement to a rating in excess of 20 percent for 
service-connected post-operative residuals of a left femur 
fracture with shortening of the left leg and left knee 
arthritis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to February 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues on appeal were originally before the Board 
in February 2004 when they were remanded to the RO.  

For reasons herein after explained, this matter is again 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his  part.


REMAND

The most recent VA clinical evidence of record is dated in 
June 2005.  This record includes a notation that the veteran 
underwent back surgery at Cottage Hospital in the beginning 
of June 2005.  The records of this surgery and documentation 
as to post-operative recovery have not been associated with 
the claims file.  Although the Board regrets further delay in 
appellate review, it is clear that all medical records 
documenting such surgery and post-operative recovery are 
significant and must be reviewed to ascertain the current 
severity of the service-connected low back disability.

Additionally, the Board notes that the report of an October 
2004 VA examination indicates that the veteran had been 
awarded 100% disability benefits from Social Security.  This 
appears to be a relatively recent development and the records 
upon which any Social Security decision was based have not 
been associated with the claims file.  The United States 
Court of Appeals for Veterans Claims ("the Court") has 
emphasized the need to obtain Social Security Administration 
medical records in cases involving VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).  

Accordingly, the issues on appeal are hereby REMANDED for the 
following actions:

1.  The RO should take appropriate action 
to obtain all Social Security 
Administration records, including medical 
records, associated with any claim for 
disability benefits.   

2.  The RO should also take appropriate 
action to request copies of all medical 
records associated with the reported back 
surgery in June 2005 at Cottage Hospital 
and all follow-up treatment.  

3.  After completion of the above, and 
any additional development which the RO 
may deem necessary as a result of any 
additional evidence received (such as 
another low back examination to ascertain 
the post-surgery severity of the 
disability), the RO should review the 
claims file and determine if the benefit 
sought as to both claims can be granted.  
The veteran and his representative should 
be provided with a supplemental statement 
of the case.  After the veteran is 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.  

The appellant and his representative the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


